Citation Nr: 0215478	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-13 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran had active service from February 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision 
which denied service connection for PTSD.  


FINDINGS OF FACT

Although it is not currently established that the veteran 
engage in combat with the enemy during service, there is 
sufficient verification of a service stressor, and the 
service stressor led to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served under honorable conditions in the U.S. 
Navy from February 1971 to July 1973.

Service administrative and medical records show that the 
veteran's principal assignment was aboard the USS. Newport 
News, which is a heavy cruiser.  He was assigned to this ship 
from May 1971 to July 1973.  There were a couple of periods 
during which he was temporarily transferred off of the ship 
for shore-based hospital care.  While aboard the Newport 
News, he performed primary duties as a fireman in the boiler 
room.  He had several disciplinary actions against him, 
including a summary court-martial on October 24, 1972, for a 
period of unauthorized absence of 29 days (which started when 
he was temporarily assigned ashore for hospital care).  
 
Service medical records show that the veteran was seen in 
sick bay on numerous occasions from May to July 1972, 
primarily for treatment of an ear infection.  On June 28, he 
was treated for diarrhea and stomach cramps.  No psychiatric 
complaints were noted.  In August 1972, he was seen with 
lymph node adenopathy, and the impression was viral 
infection, probably mononucleosis, although a test had been 
negative.  Orders for temporary shore-based hospital care 
were prepared on August 23, 1972, and he was transferred to a 
hospital at Subic Bay, via DaNang, for treatment.  On August 
27, 1972, he was evaluated at Subic Bay, where it was 
determined that hospitalization was not indicated.  

According to the summary of a hospitalization at Subic Bay 
from August 28 to October 11, 1972, the veteran had gone on 
an unauthorized absence for 29 days, and had been living in 
Olongapo City, apparently without severe medical problems.  
Upon returning to the hospital, he still complained of mild, 
chronic symptomatology.  It was observed that he had 
previously had unauthorized absences, and it was felt that he 
seemed to be more of an administrative than a medical 
problem.  The final diagnoses were lymphadenopathy, unknown 
etiology, and questionable chronic otitis media.  He was 
discharged to duty on October 11, 1972.  He returned to the 
Newport News.  Later that month, he was treated for 
gonorrhea; he said the exposure had occurred in Olongapo City 
on October 15.  

The veteran was again hospitalized from February to March 
1973 for treatment of lymphadenopathy, as well as 
hepatosplenomegaly, of unknown etiology.  The service 
discharge examination in July 1973 noted the veteran's 
psychiatric status to be normal.  

The veteran was hospitalized from January to April 1978 at a 
VA drug dependence center.  He complained of alcohol abuse, 
depression and anxiety.  The final diagnosis was mixed drug 
dependence, episodic excessive drinking, and mixed 
personality disorder.  

From June to August 1980, the veteran was hospitalized in a 
VA hospital.  The veteran reported poor adjustment since his 
return from Vietnam, including nightmares.  He also had been 
nervous and tense for the past two months, since he had 
returned from Texas and was living with his mother, with whom 
he had always had a poor relationship.  The final diagnoses 
were manic-depressive illness, manic, and habitual excessive 
drinking.  

On an Agent Orange protocol examination in July 1980, the 
veteran reported he had been a boiler technician during 
service.  He said he had been in a coma for two to three 
weeks in 1972, and in Saigon during an evaluation in 1972.  
He said he had not been able to adjust since his return from 
military service, and it was noted that he was currently 
hospitalized for treatment of manic-depression.  

In February 1988, the veteran was hospitalized for one day, 
complaining of anxiety and flashbacks about Vietnam.  Most of 
his stress was about a Vietnamese wife he had left behind.  
He had some recent stressors, noted to be loss of job and 
care of teenage son.  The diagnoses were alcohol intoxication 
and cyclothymic disorder.  

In June 1988, it was noted during hospitalizations that the 
veteran was being treated for PTSD.  

In October 1990, he underwent a psychiatric evaluation.  He 
said he had been exposed to enemy fire when aboard his ship 
in Vietnam, and he was also recently beat up.  The diagnosis 
was PTSD (recent assault and post-Vietnam) with anxiety and 
depression.  

The veteran was hospitalized on two occasion in July 1998, 
with complaints of flashbacks and drug and alcohol abuse.  He 
said that he had had flashbacks and PTSD since serving in 
Vietnam.  He said he had abused alcohol, marijuana and 
cocaine since that time.  His hospitalization had been 
precipitated by a PTSD reaction caused by a computerized 
tomography (CT) scan.  After detoxification, he was 
transferred into substance abuse treatment.  He said he had 
been injured in 1973 when a boiler blew up.  The diagnoses 
were alcohol dependence, PTSD, and cocaine abuse  

In October 1998, the veteran reported that he had been a 
boiler technician, that the ship had been on the gun line for 
nine months, and that a gun turret blew up killing 20 of his 
friends.  

In October 1998, the veteran submitted a statement of his 
claimed stressors.  He said he had been extremely sick with 
an unknown illness, and, while in and out of consciousness, 
had been told that he would probably not survive.  He had 
been medivac'd to DaNang, where he could hear bombs, and then 
transferred to Subic Bay.  While there, he left for 29 days.  
He said that a gun turret on the ship had blown up, killing 
20 of his best friends.  He indicated there had been an 
explosion in the boiler room, and six more ruptures.  He said 
the ship had been fired upon, and he could hear the enemy 
fire hitting the ship.  

A VA examination was conducted in December 1998.  The 
veteran's records were reviewed and summarized, and the 
examiner noted that the veteran said he had been unable to 
hold a job during the past year due to substance abuse and 
PTSD.  He said that while in service, he was exposed to a 
boiler explosion from enemy fire which resulted in the deaths 
of 26 servicemen.  He said that he had had PTSD symptoms 
since leaving service.  The examiner noted that his 
presentation was extremely dramatic and at times appeared 
very exaggerated, and he was extremely hostile and labile 
during the entire interview process.  He cataloged all 
symptoms of PTSD, which he said were ongoing.  His denial of 
any alcohol or drug abuse since his last hospitalization was 
felt to be suspect by the examiner.  On mental status 
examination, the veteran had a mood of range and depression 
with poor impulse control.  He complained of obsessive and 
intrusive thoughts about the war, the explosion, and his dead 
comrades.  The examiner felt that there were few PTSD 
symptoms reported in the record until the past year, and his 
reports of the severity and frequency of PTSD symptoms were 
not found in the supporting records.  There was also no 
documentation of the traumatic explosion.  The examiner noted 
that if the traumatic events could be documented, there may 
well be some level of traumatic PTSD symptomatology but not 
likely of the severity and extent described by the veteran.  
The examiner's diagnoses included PTSD with delayed onset.  
Also noted was cocaine and alcohol dependence by history, and 
personality disorder.  It was felt that the chronic substance 
abuse had likely clouded the history and presentation of the 
clinical picture.  

Evidence from the U.S. Armed Sevices Center for Research of 
Unit Records was received in November 2000.  This includes a 
command history of the USS Newport News during 1972.  This 
chronology shows that from May to November 1972, the 
veteran's ship was involved in combat support off the coast 
of both North and South Vietnam.  According to this history, 
the ship frequently fired her guns at enemy targets and was 
also subject to hostile fire on numerous occasions.  On June 
27, "for the first time in [the ship's] 24-year history, she 
was hit by hostile fire."  Minor damage to two pieces of 
equipment was sustained, without injuries to personnel.  On 
August 27, three torpedo boats attacked the ship, but caused 
only negligible damage.  On October 1, an explosion of a 
shell in a gun turret of the ship (and secondary explosions), 
due to faulty equipment, caused the death of 20 men and 
injured 36.  On October 3, the casualties were removed from 
the ship and the ship put in to Subic Bay for repairs; later 
that month, the ship returned to her combat support duties.

Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Identified treatment records have been 
obtained, and an examination has been obtained.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The post-service medical records, including the 1998 VA 
examination, contain a satisfactory diagnosis of PTSD, 
notwithstanding the coexistence of some other problems which 
may be unrelated, and there is medical evidence linking the 
PTSD diagnosis to variously alleged Vietnam stressors.  The 
outcome of the case turns on whether there is satisfactory 
proof of a service stressor.

The veteran's service records indicate he served in the Navy 
aboard the heavy cruiser Newport News in the waters off 
Vietnam, and the ship was engaged in combat support 
operations, firing her guns at enemy targets and occasionally 
being the subject of hostile fire.  Service records show no 
combat decorations of the veteran personally.  From available 
information, it is not clearly shown that he personally 
engaged in combat (see VAOPGCPREC 12-99), and for the purpose 
of the present decision it will be assumed he did not.  As it 
is not shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  For 
example, evidence shows he was temporarily off the Newport 
News when it was attacked by enemy torpedo boats in late 
August 1972 and when there was an explosion in the gun turret 
in October 1972 that caused deaths and injuries to a number 
of shipmates.  Nonetheless, the fact remains that the veteran 
was otherwise on the ship from May to November 1972 when it 
was off the coast of Vietnam, bombarding the enemy and at 
times receiving hostile fire.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  Pentecost, supra.  The veteran in the current case 
was involved in an analogous situation, in which he was with 
his ship during occasions in which it was subject to hostile 
fire.  Given the available evidence, and the holding in 
Pentecost, the Board finds this particular stressor is 
satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Some of the medical records indicate the 
PTSD diagnosis rests at least in part on the veteran 
generally being subject to hostile fire while serving on the 
Newport News off the coast of Vietnam; there is medical 
evidence linking the diagnosis to the verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.

		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

